Third District Court of Appeal
                               State of Florida

                         Opinion filed October 25, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-306
                        Lower Tribunal No. 10-36830C
                            ________________


                               Zevin Mitchell,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.


Before SALTER, FERNANDEZ and LUCK, JJ.

      PER CURIAM.
      Zevin Mitchell appeals the trial court’s oral revocation of probation and

failure to reduce the court’s oral rulings to a written order. We reverse and remand

the case to the trial court to enter such an order. Joachin v. State, 199 So. 3d 439

(Fla. 3d DCA 2016). The State acknowledges that reversal and remand for this

purpose is required. Entry of an order conforming with the oral rulings at the

revocation hearing is a ministerial act, such that Mr. Mitchell need not be present.

      Reversed and remanded for the limited purpose set forth in this opinion.




                                          2